FIE..§D

Q
UNHED STATES DISTRICT coURT FEB l ‘“ ms
FOR THE DISTRICT GF COLUMBIA Clefk, U.S. Disiréct & l;iawto".zptcy
Ccurts for the E?.sr.rict -:,i (,:»‘umt‘ia

Dennis Watkins, )
)

Plaintiff, )

)

v. ) Civil Action No. 16-88 (UNA)

)

Benjamin Lawsky et al ., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and l332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,()0(). "For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant." Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.
2007) (citing Owen Equip. & Erection Co, v. Kroger, 437 U.S. 365, 373-74 (1978)). A party
seeking relief in the district court must at least plead facts that bring the suit within the court’s
jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the

action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a New York state prisoner. He sues two New York officials "for . . . fraud,
treason, negligence, and failure to supervise." Compl. at l. The complaint does not present a
federal question, and the plaintiff and the defendants reside in New York. Plaintiff’s recourse

lies, if at all, in state court. Hence, this case will be dismissed without prejudice.